Determination of the respondent Superintendent of Insurance, dated August 4, 1989, as modified by a decision dated January 30, 1991, and adopted by the respondent Superintendent of Insurance on February 6, 1991, which, in accordance with this Court’s decision in Matter of Hroncich v Corcoran (158 AD2d 274), *109imposed a monetary penalty upon petitioners in the amount of $19,845, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jacqueline W. Silbermann, J.], dated April 4, 1990) dismissed, without costs.
Upon examination of the record, we find substantial evidence to support the determination that from June 1985 to February 1987, petitioners violated Insurance Law §§ 1102 and 2117 by selling 441 memberships in the American Motor Club, Inc., which was not licensed by the Insurance Department, to automobile owners in New York State (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180). We also find that the $19,845 penalty imposed upon petitioners pursuant to Insurance Law § 2127, in lieu of revocation or suspension of licenses presently held, was in conformity with this Court’s decision in Matter of Hroncich v Corcoran (158 AD2d 274, supra), and not so disproportionate to the offenses as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233).
We have reviewed the petitioners’ remaining arguments and find them to he without merit. Concur—Murphy, P. J., Carro, Ellerin, Kassal and Smith, JJ.